Exhibit 10.2

*CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO ITEM 601(B)(2)
AND (10) OF REGULATION S-K. THE REDACTED INFORMATION IS REPRESENTED BY THE
FOLLOWING: [****]. THE COMPANY AGREES TO FURNISH, ON A SUPPLEMENTAL BASIS, AN
UNREDACTED COPY OF THIS EXHIBIT TO THE SEC UPON REQUEST.

Non-statutory Stock Option Agreement

Pursuant to The

SolarWindow Technologies, Inc. 2006 Incentive Stock Option Plan

 

This Non-statutory Stock Option Agreement dated as of August 31, 2020 between
SolarWindow Technologies, Inc., a Nevada Corporation (the “Company”), and John
Rhee, an individual residing in the Republic of South Korea (the “Participant”).
The effective date of this Agreement is August 31, 2020.

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived here from, the parties hereto agree as follows:

 

1.   Option Information.

 

(a)  Date of Options:      August 31, 2020 (the “Grant Date”)

 

(b)  Participant:              John Rhee

 

(c)  Number of Shares:  2,500,000 as follows:

 

Vesting Date Number of Shares Vesting Initial Exercise Price Effective Date
500,000 $3.66 Six Month Anniversary of the Effective Date 800,000 $6.00 One-year
Anniversary of the Effective Date 700,000 $8.00 Eighteen Month Anniversary of
the Effective Date 500,000 $3.66

 

(d)  Term of Options: Three years

 

2.   Acknowledgements.

 

(a)      Participant is a member of the Company’s Board of Directors (the
“Board”) and an independent consultant to the Company pursuant to an Executive
Services Consulting Agreement dated the date of this Agreement (the “ESCA”); the
Participant is not an employee of the Company.

 



 

 

(b)       Pursuant to the ESCA, Participant will provide executive consulting
services to the Company and certain of its direct and indirect wholly-owned
subsidiaries as more fully described in the ESCA.

 

(c)       Pursuant to the terms of the ESCA, the Company agreed to issue
Participant a series of stock options in the aggregate of 2,500,000 shares of
Stock subject to certain terms and conditions set forth in the ESCA, which terms
and conditions Participant acknowledges and agrees have been included in this
Agreement.

 

(d)       Accordingly, the Board has authorized and granted to Participant these
non-statutory stock options (“Options”), pursuant to the Company’s 2006
Incentive Stock Plan (the “Plan”), to purchase shares of common stock of the
Company (“Stock”) upon the terms and conditions hereinafter stated and pursuant
to exemptions from registration under the Securities Act of 1933, as amended
(the “Securities Act”).

 

3.   Shares; Price.  The Company hereby grants to Participant the right to
purchase, upon and subject to the terms and conditions herein stated, the number
of shares of Stock set forth in Section 1(c) above (the “Shares”) for cash or
other consideration set forth below at the price per Share set forth in Section
1(c) above (the “Per Share Exercise Price”).

 

4.   Term of Options.  The term of the Options (the “Term”) shall commence on
the Grant Date and shall expire, and all rights hereunder to purchase the Shares
shall terminate, on the three-year anniversary date of the Grant Date (the
“Option Expiration Date”). Nothing contained herein shall be construed to
interfere in any way with the right of the Company to terminate Participant as a
consultant to the Company or remove him as a member of the Board, or to increase
or decrease the compensation paid to Participant from the rate in effect as of
the date hereof.

 

5.   Vesting; Exercise; and Payment of the Aggregate Exercise Price.

 

5.1 Vesting. The Options vest as set forth in Section 1(c) above.

 

5.2 Exercise. Subject to the further provisions of this Agreement, the Options,
to the extent that all or a portion of the Options have vested, may be exercised
as to such vested amount, in whole or in part and from time to time, during the
Term, by delivery to the Company of a written or electronic notice,
substantially in the form of Exhibit A hereto (the “Exercise Notice”), stating
the number of whole Shares to be purchased; the Exercise Notice shall be
accompanied by payment of the Aggregate Exercise Price of the Shares to be
purchased. For purposes of this Agreement, the term “Aggregate Exercise Price”
shall mean the dollar amount obtained by multiplying (i) the Per Share Exercise
Price by (ii) the number of Shares being purchased.

 

5.3 Payment of Aggregate Exercise Price.

 

5.3.1 The Aggregate Exercise Price of the Options shall be paid:

 



 

 

(i) in cash or by certified check or bank draft payable to the order of the
Company; or

 

(ii) to the extent permitted by applicable law, through a broker-assisted
cashless exercise by delivering, along with a properly executed exercise notice
to the Company, a copy of irrevocable instructions to a broker to deliver
promptly to the Company the aggregate exercise price and, if requested by the
Participant, the amount of any applicable federal, state, local or foreign
withholding taxes required to be withheld by the Company, provided, however,
that such exercise may be implemented solely under a program or arrangement
established and approved by the Company with a brokerage firm selected by the
Company;

 

(iii) at any time prior to the Company’s listing of any of its securities for
trading on a “national stock exchange,” pursuant to “a net issue” or “cashless”
exercise pursuant to Section 5.3.2 below; or,

 

(iv) by any other method approved by the Board or its Compensation Committee, if
any, or

 



(v) by a combination of the foregoing.

 

5.3.2 Subject to the provisions of Section 3(b) (iii) above, in lieu of
exercising the Options pursuant to Section 5.3.1 (i) and (ii) above the
Participant may elect to receive Option Shares equal to the value of the Options
(or portion thereof being exercised) by delivery of the Exercise Notice together
with this Agreement to the Company, in which event the Company shall issue to
the Participant a number of Option Shares computed using the following formula:

 

Y (A-B)

X = ———————

A

 

Where:

X =        the number of the Option Shares to be issued to the Participant;

Y =        the number of the vested Option Shares purchasable under these
Options or if only a portion of these Options are being exercise, the portion
being exercised;

A =        the fair market value of one share of the Company’s common stock on
the date prior to the date of exercise; and

B =        the per share Exercise Price (as adjusted to the date of such
calculation). 

 

For purposes of this Section 5.3.2, the “per share fair market value” of the
Option Shares shall mean:

 

(i) If the Company’s Common Stock is publicly traded, the per share fair market
value of the Option Shares shall be the closing price of the Common Stock as
quoted on the OTC Market Group’s Pink Sheets, or on such other exchange or
trading platform on which the Company’s Common Stock may then be listed or
quoted for trading, on the trading day immediately preceding the date of
exercise;

 



 

 

(ii) If the Company’s Common Stock is not so publicly traded, the per share fair
market value of the Option Shares shall be such fair market value as is
determined in good faith by the Board of Directors of the Company after taking
into consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

6.       Acceleration of Vesting and Modifications.

 

6.1 Generally. Subject to the terms and conditions and within the limitations of
the Plan and Section 18, the Board may modify the Options, or, once an Option is
exercisable, accelerate the rate at which it may be exercised, and may extend or
renew outstanding Options granted under the Plan or accept the surrender of
outstanding Options (to the extent not theretofore exercised) and authorize the
granting of new Options in substitution for such Options, provided such action
is permissible under Section 422 of the Code and the Nevada and United States
federal securities laws, regulations and rules. However, no modification of the
Options shall, without the consent of the Participant, alter to the
Participant’s detriment or impair any rights or obligations under any Options
theretofore granted under the Plan.

 

6.2 Acceleration upon Change in Control. Without limiting the generality of
Section 6.1, in the event that, following a Change of Control (as defined
below), the ESCA is terminated without Cause (as defined below) or not for Poor
Performance (as defined below) on or prior to the 18-month anniversary of Grant
Date, then all unvested stock options hereunder, regardless of date or condition
of vesting, shall vest as of the date of such termination. If, upon the Change
of Control, (i) the Company shall cease to be a stand-alone publicly traded
entity, or (ii) the acquiring entity is unwilling to assume the equity in an
economically equivalent manner, then in either event, all equity shall be deemed
to have vested two (2) days prior to the Change of Control, but only if such
Change of Control shall actually be consummated.

 

For the purposes this Agreement, “Change of Control” shall mean;

 

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Common Stock”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty (50%) or more of the then outstanding Common Stock;
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of fifty percent (50%) or more of outstanding Common Stock shall not constitute
a Change of Control; and, provided, further, that any acquisition by an entity
with respect to which, following such acquisition, more than fifty percent
(50%) of the then outstanding equity interests of such entity, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
Common Stock immediately prior to such acquisition of the outstanding Common
Stock, shall not constitute a Change in Control; or

 



 

 

(b) the consummation of a reorganization, merger or consolidation (any of the
foregoing, a “Merger”), in each case, with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the
outstanding Common Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than fifty percent (50%)
of the then outstanding shares of common stock of the corporation resulting from
Merger; or

 

(c) the sale or other disposition of all or substantially all of the assets of
the Company, excluding (a) a sale or other disposition of assets to a subsidiary
of the Company; and (b) a sale or other disposition of assets to any individual,
entity or group which, as of the date of this Agreement, beneficially owns more
than ten percent (10%) of the then outstanding Common Stock.

  

7.        Non-transferability of the Option. Except as authorized by the Board,
the Options are non-transferable by the Participant other than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order, and the Options may be exercised, during the lifetime of the Participant,
only by the Participant or by the Participant’s guardian or legal representative
or any transferee described above.

 

8.        Termination of the ESCA.

 

8.1 Termination for Cause. If, prior to the Option Expiration Date, the ESCA is
terminated by the Company for Cause (as defined therein), the right to exercise
these Options to the extent vested, shall terminate immediately upon the
effective date of such termination by the Company; and, there shall be no
further vesting of the Options following the effective date of the termination
of the ESCA.

 

8.2 Termination for Poor Performance. If, prior to the Option Expiration Date,
the ESCA is terminated by the Company for Poor Performance (as defined therein),
the right to exercise these Options, to the extent vested, shall continue until
the Option Expiration Date, but there shall be no further vesting of the Options
following the effective date of the termination of the ESCA.

 

8.3 Termination Without Cause or not for Poor Performance. If, prior to the
Option Expiration Date, the ESCA is terminated by the Company without Cause or
not for Poor Performance, these Options shall continue to vest and shall
continue to be exercisable through the Option Expiration Date.

 

8.4 Termination by Participant. If, prior to the Option Expiration Date, the
ESCA is terminated by Participant, the right to exercise these Options, to the
extent vested, shall continue until the Option Expiration Date, but there shall
be no further vesting of the Options following the effective date of the
termination of the ESCA.

 

9.        Tax Matters.

 



 

 

9.1 These Options are intended to be a non-statutory stock option grant and
shall not be treated as an incentive stock option within the meaning of
Section 422(b) of the Code. 

 

9.2 At the time the Options are exercised, in whole or in part, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for (including by means of a
cashless or net issue exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Options,
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the Options, (ii) the transfer, in whole or in part, of any
shares acquired upon exercise of the Options, (iii) the operation of any law or
regulation providing for the imputation of interest, or (iv) the lapsing of any
restriction with respect to any shares acquired upon exercise of the Options.
The Participant is cautioned that the Options are not exercisable unless the tax
withholding obligations of the Company are satisfied. Accordingly, the
Participant may not be able to exercise the Options when desired even though the
Options are vested, and the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

 

9.3 The Participant should consult with a tax advisor before exercising the
Options or disposing of the Shares to obtain advice as to the consequences of
such exercise or disposition.

 

10.        Rights as a Stockholder. Participant or a transferee, if any, of the
Options shall have no rights as a stockholder with respect to any Shares covered
by such Options until the date when his or her purchase is entered upon the
records of the duly authorized transfer agent of the Company. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distribution of other rights for which the
record date is prior to the date a stock certificate is issued, except as
provided in the Plan.

 

11.        Adjustment in the Event of Change in Stock. In the event of any
material change in the capitalization (including, but not limited to, a change
in the number of shares of Stock outstanding), and the number and kind of shares
subject to the Options and/or the exercise price per share will be adjusted. The
determination of the Board or a duly appointed committee thereof regarding any
adjustment will be final and conclusive.

 

12.        No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED THE
COMPANY RELATIONSHIP FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE THE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

13.        Other Restrictions.

 



 1 

 

13.1 Board Discretionary Action. The exercise of the Options shall be subject to
the requirement that, if at any time the Board or its Compensation Committee, if
any, shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body or (iii) an agreement by the Participant with respect
to the disposition of shares of Common Stock is necessary or desirable as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then in any such event, such exercise shall not be
effective unless such listing, registration, qualification, consent, or approval
or agreement shall have been effected or obtained free of any conditions not
acceptable to the Board or its Compensation Committee, if any.

 

13.2 Restrictions on Grant of the Options and Issuance of Shares. The grant of
the Options and the issuance of the Shares upon exercise of the Options shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Options may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. THE PARTICIPANT IS CAUTIONED THAT THE STOCK
OPTIONS MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTIONS WHEN
DESIRED EVEN THOUGH THE STOCK OPTIONS ARE VESTED. Questions concerning this
restriction should be directed to the Company’s General Corporate Counsel or the
Chief Financial Officer of the Company. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Options shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of the
Options, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

 

13.3 Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Options in the possession of the Participant in order to carry
out the provisions of this Section. The Company may, but will in no event be
obligated to, register any securities issuable upon the exercise of all or any
portion of the Options pursuant to the Securities Act of 1933 (as now in effect
or as hereafter amended) or to take any other affirmative action in order to
cause the exercise of the Options or the issuance of shares pursuant thereto to
comply with any law or regulation of any governmental authority. The
certificates representing shares issued to Participant hereunder shall bear such
legends as Company determines appropriate referring to restrictions on the
transfer of such shares imposed by this Agreement and such other legends as are
required or appropriate under applicable law.

 



 

 

13.4 Trading Restrictions. The Company may establish periods from time to time
during which the Participant’s ability to engage in transactions involving the
Company’s stock is subject to specific restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, the Participant may not exercise
Stock Options during an applicable Restricted Period unless such exercise is
specifically permitted by the Company (in its sole discretion). The Participant
may be subject to a Restricted Period for any reason that the Company determines
appropriate, including, Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to the Participant during
an investigation of allegations of misconduct or conduct detrimental to the
Company by the Participant.

 

14.        Notices.

 

14.1 Any notice or other communication required or permitted pursuant to this
Agreement shall be in writing and addressed as follows:

 

If to the Company:

 

SolarWindow Technologies, Inc.

300 Main Street

Suite 6

Vestal, New York 13850

Attention: Jatinder S. Bhogal

Email: hsr@solarwindow.com

 

If to the Participant, to the following address:

 

[****]

 

 or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 14.

 

14.2 Notices sent in accordance with this Section shall be deemed effectively
given: (a) when received, if delivered by hand (with written confirmation of
receipt); (b) when received, if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail (in
each case, with confirmation of transmission), if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) Business Day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.

 

15.        Effect of Agreement. Except as otherwise provided hereunder, this
Agreement shall be binding upon and shall inure to the benefit of any successor
or successors of the Company, and to any transferee or legal representative of
the Participant pursuant to Section 7.

 



 

 

16.        Severability. The invalidity or enforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If the final judgment of a court of competent
jurisdiction declares that any provision of this Agreement is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to reduce the scope, duration or area of the provision, to delete specific words
or phrases and to replace any invalid or unenforceable provision with a
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable provision and this Agreement shall be
enforceable as so modified.

 

17.        Conflicts and Interpretation. This Agreement is subject to all the
terms, conditions and provisions of the Plan. In the event of any conflict
between this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Board or its Compensation Committee, if any has the power, among others, to (i)
interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan. The determinations made by the
Board or its Compensation Committee, if any, shall be binding on the
Participant.

  

18.       Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

  

19.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or scanned copy will have the same force and effect as
execution of an original, and a facsimile or scanned signature will be deemed an
original and valid signature.

20.       Data Privacy Consent. As a condition of the grant of the Shares,
Participant consents to the collection, use and transfer of personal data as
described in this Section 20. Participant understands that the Company and its
Subsidiaries hold certain personal information about Participant including
Participant’s name, home address and telephone number, date of birth, social
security number, salary, nationality, job title, ownership interests or
directorships held in the Company or its Subsidiaries, and details of all stock
options or other equity awards or other entitlements to shares of common stock
awarded, cancelled, exercised, vested or unvested (“Data”). Participant further
understand that the Company and its Subsidiaries will transfer Data amongst
themselves as necessary for the purposes of implementation, administration and
management of Participant’s participation in the Plan, and that the Company and
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. Participant understands that these recipients may be located in the
United States or elsewhere. You authorize them to receive, possess, use, retain
and transfer such Data as may be required for the administration of the Plan or
the subsequent holding of shares of common stock on Participant’s behalf, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer to a broker or other third party with whom Participant may elect to
deposit any shares of common stock acquired under the Plan. Participant
understands that Participant may, at any time, view such Data or require any
necessary amendments to it.



 

 

21.       Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections, Exhibits and Schedules refer to the Sections of, and Exhibits
and Schedules attached to, this Agreement; (y) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Any Exhibits or Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein. The headings of Sections herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any of the provisions of this Agreement.

 

22.        Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Nevada without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Nevada.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 



 

 

IN WITNESS WHEREOF, the Company and the Participant have executed and delivered
this Agreement effective as of the date first above written to be effective as
the Effective Date.

 

 

SolarWindow Technologies, Inc.   By: /S/ Jatinder S. Bhogal Name: Jatinder S.
Bhogal Title: President and Chief Executive Officer         PARTICIPANT

 

 

/s/ John Rhee

John Rhee

 

 



 

 

EXHIBIT A

TO THE

NON-STATUTORY STOCK OPTION AGREEMENT

DATED AS OF AUGUST 31, 2020

BETWEEN

SOLARWINDOW TECHNOLOGIES, INC. AND JOHN RHEE

__________

 

Form of Notice of Exercise of Non-statutory Stock Option

 

 

 

 



 

 

Form of Notice of Exercise of Non-Statutory Stock Option

 

 

SolarWindow Technologies, Inc.

300 Main Street

Suite 6

Vestal, New York 13850

Attention: Jatinder S. Bhogal, President and Chief Executive Officer Chairman of
the Board

Email: hsr@solarwindow.com

 

Dear Sir:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise [all] [a portion] of the Stock Option(s) granted to me by SolarWindow
Technologies, Inc., a Nevada corporation (the “Company”) on August 31, 2020
(“date of grant”), effective as of August 31, 2020 (“effective date”), at a fair
market value of US$ ______ per Share. Pursuant to the terms of such Stock
Option(s), I wish to purchase _______________ Shares of the Common Stock covered
by such Stock Option(s) at the Exercise Price(s) of US$ ______ per Share (based
on the closing price on the trading immediately preceding the date of exercise
of this option) or $________________in the aggregate.

 

Payment being made pursuant to the following section of the Stock Option (check
as appropriate):

 

[ ] Section 5.3.1 (i);

[ ] Section 5.3.1 (ii);

[ ] Section 5.3.1 (iii) and 5.3.2;

[ ] Section 5.3.1 (iv)

[ ] Section 5.3.1 (v)

 

 If pursuant to Section 3(b)(iii) and (c) of the Option Grant Agreement dated as
of the Effective Date between me and the Company and calculated as follows (and
subject to the Company’s confirmation):

 

 

 

 

 

 



 

 

Please deliver these Shares as follows:

 

Name:               Address:                       Social Security or TIN:      

 

I represent that I will not dispose of such Shares in any manner that would
involve a violation of applicable securities laws. By this exercise, I agree
(i) to provide such additional documents as you may require pursuant to the
terms of the 2006 Incentive Plan, and (ii) to provide for the payment by me to
you (in the manner designated by you) of your withholding obligation, if any,
relating to the exercise of this option.

 

Dated:     By:                       Name:                       Email:        
              Phone:     

 

 

 